internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb hw-plr-163266-01 date taxpayer plan this is in reply to your letter dated date on behalf of taxpayer specifically you requested rulings that reimbursements received under the plan by employees of the taxpayer will be excludable from the gross_income of the employees pursuant to sec_105 of the internal_revenue_code the code and the federal tax treatment of welfare benefits received by employees of the taxpayer under welfare_benefit plans other than the plan will not be affected by reimbursements received under the plan the taxpayer proposes to adopt the plan to reimburse employees for a portion of the cost of laser surgery radial keratotomy all employees of the taxpayer who have been in the taxpayer’s employ for at least one year will be participants in the plan the plan does not provide reimbursement for any other expense no salary reduction amounts are contributed to the plan and employees may not choose between the benefit offered under the plan and other taxable or nontaxable benefits sec_105 of the code provides that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent that such amounts are attributable to contributions by the employer that are not includible in the gross_income of the employee or are paid_by the employer sec_105 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include amounts referred to in sec_105 if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 plr-163266-01 sec_105 of the code provides that amounts received under an accident_or_health_plan for employees shall be treated as amounts received through accident_or_health_insurance medical_care is defined in sec_213 to include amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_1_213-1 of the income_tax regulations states that medical_care includes operations or treatments including surgery that affect a portion of the body and that are deemed to be for the purpose of affecting any structure or function of the body deductions will be confined to expenses_incurred primarily for prevention or alleviation of a physical or mental defect or illness sec_1_213-1 of the regulations specifically states that expenditures_for eyeglasses and for the acquisition of a seeing eye dog qualify as expenditures_for medical_care under revrul_55_261 1955_1_cb_307 and revrul_68_295 1968_1_cb_92 maintenance_expenses associated with a seeing eye dog are deductible in addition expenses for contact lenses and contact lens insurance have been determined to be payments for medical_care revrul_74_429 1974_2_cb_83 radial keratotomy is a surgical procedure and involves making small incisions in the cornea radiating outward from the central area of the cornea these incisions cause the cornea to flatten and change the angle of refraction with the result that incoming light rays focus on or closer to the retina acuity of vision is thereby improved radial keratotomy is therefore a surgical procedure that will affect a structure or function of the body and whose purpose is to correct a physical defect as such radial keratotomy constitutes medical_care under sec_213 of the code based on the documents and information submitted representations made and authorities cited we conclude as follows provided the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations are satisfied amounts paid to employees under the plan to reimburse expenses for radial keratotomy are excluded from the employees’ gross_income under sec_105 of the code amounts paid under the plan will have no affect on the federal tax consequences of benefits provided to employees under other welfare_benefit plans maintained by the taxpayer provided employees do not receive reimbursements in excess of the actual expenses for radial keratotomy plr-163266-01 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker branch chief health and welfare branch office of office of division counsel associate chief_counsel tax exempt and government entities cc
